DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 5, 6, 7, 8, 18, 19, and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, 13, 18, 19, 20, and 20, respectively, of U.S. Patent No. 11,218,660. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are anticipated by the limitations of U.S. Patent No. 11,218,660.

Instant application- Claim 1
US 11,218,660- Claim 1
1. An apparatus comprising: 
1. An apparatus comprising: 
a first photodiode; 
a first photodiode; 
a second photodiode; 
a second photodiode; a charge sensing unit;
a quantizer; 
a quantizer; 
a memory; 
a memory; 
a controller configured to: set a first exposure period in which the first photodiode generates a first charge; 
a controller configured to: set a first exposure period in which the first photodiode generates a first charge; 
set a second exposure period in which the second photodiode generates a second charge, the second exposure period being set based on: 
set a second exposure period in which the second photodiode generates a second charge, the second exposure period being set based on: 
the first exposure period; and 
the first exposure period; 
at least one of a first time associated with a read out operation of the memory to a second apparatus, or a second time associated with a quantization operation by the quantizer; 
and at least one of: a first time associated with a read out operation of the memory to a second apparatus, or a second time associated with a quantization operation by the quantizer; 
perform, using the quantizer, a first quantization operation of the first charge to generate a first digital output; and 
perform, using the quantizer, a first quantization operation of the first charge to generate a first digital output based on quantizing the first voltage; 
perform, using the quantizer, a second quantization operation of the second charge to generate a second digital output.
after storing the first digital output in the memory, perform, using the quantizer, a second quantization operation of the second charge to generate a second digital output based on quantizing the second voltage; 

generate, using the charge sensing unit, a first voltage and a second voltage based on, respectively, the first charge and the second charge; store the first digital output in the memory; and store the second digital output in the memory.


Instant Application- Claim 18
US 11,218,660- Claim 19
A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to: 
A method comprising: 
set a first exposure period in which a first photodiode generates a first charge; 
setting a first exposure period in which a first photodiode generates a first charge; 
set a second exposure period in which a second photodiode generates a second charge, the second exposure period being set based on: 
setting a second exposure period in which a second photodiode generates a second charge, the second exposure period being set based on: 
the first exposure period; and at least one of: 
the first exposure period; and at least one of: 
a first time associated with a read out operation of a memory, or a second time associated with a quantization operation of a quantizer; 
a first time associated with a read out operation of a memory, or a second time associated with a quantization operation of a quantizer; 
perform, using the quantizer, a first quantization operation of the first charge to generate a first digital output; 
performing, using the quantizer, a first quantization operation of the first charge to generate a first digital output; 
store the first digital output in the memory; 
storing the first digital output in the memory; 
perform, using the quantizer, a second quantization operation of the second charge to generate a second digital output; and 
performing, using the quantizer, a second quantization operation of the second charge to generate a second digital output; and 
store the second digital output in the memory.
storing the second digital output in the memory.


Claims 9-12, 13, 14, 15, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 13, 14, 15, and 18 of U.S. Patent No. 11,218,660 in view of Aoyama et al., US 2017/0264364. The claim of U.S. Patent No. 11,218,660, discloses all the limitations of the image sensor of the instant application except the limitation of a head-mounted display, wherein the head-mounted display comprises: an image sensor.  Aoyama et al., US 2017/0264364, discloses an imaging system with a head mounted display with the image sensor included and a projector to display the captured images (see para 759).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify U.S. Patent No. 11,218,660 in view of Aoyama et al., US 2017/0264364, to have a head-mounted display, wherein the head-mounted display comprises: an image sensor, in order to quickly and easily capture and display captured images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs